JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed December 26, 2006, and January 11, 2008, be affirmed. The district court properly held that appellant’s claims are barred by the doctrine of claim preclusion. See Allen v. McCurry, 449 U.S. 90, 94, 101 S.Ct. 411, 66 L.Ed.2d 308 (1980) (“[A] final judgment on the merits of an action precludes the parties or their privies from relitigating issues that were or could have been raised in that action.”); Apotex, Inc. v. FDA 393 F.3d 210, 217-18 (D.C.Cir.2004) (barring further claims based on the same “nucleus of facts”). Appellant filed another case arising from the same set of circumstances. See Dasisa v. University of District of Columbia, 05cv1397 (D.D.C. April 12, 2006). Accordingly, the district court properly dismissed, sua sponte, appellant’s claims as barred by claim preclusion. See Gullo v. Veterans Co-op. Housing Ass’n, 269 F.2d 517, 517 (D.C.Cir.1959). Further, that court did not abuse its discretion by denying reconsideration of that dismissal.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.